 

Exhibit 10.3

AGREEMENT

This AGREEMENT (this “Agreement”) is entered into as of November 8, 2010, by and
among BakBone Software Incorporated, a Canadian corporation (the “Company”), and
the shareholders of the Company listed on Schedule I hereto (each, a
“Shareholder” and collectively, the “Shareholders”).

W I T N E S S E T H:

WHEREAS, as of the date hereof, each Shareholder holds the number of shares of
the Company’s Series A Preferred Stock, no par value (the “Preferred Stock”),
and Common Stock, no par value, set forth opposite such Shareholder’s name on
Schedule I hereto;

WHEREAS, the Company, Quest Software, Inc., a Delaware corporation (“Parent”),
and Bolts Acquisition Corporation, a Canadian corporation (“Acquisition Sub”),
are concurrently entering into an Arrangement Agreement, dated as of the date
hereof (the “Arrangement Agreement”), pursuant to which Parent is acquiring the
Company pursuant to the Arrangement described therein (the “Arrangement”); and

WHEREAS, Article I, Section (A)(2)(a), of Schedule A to the Restated Articles of
Continuance of the Company entitles the holders of Preferred Stock to receive a
liquidation preference of CDN $1.50 per share as a result of transactions such
as the Arrangement (the “Liquidation Preference”); and

WHEREAS, the Company, on the one hand, and JK&B Capital IV and JK&B Capital V
(collectively, “JK&B”), and Tom Neustaetter (“Neustaetter”), individually and in
his capacity as attorney-in-fact for and on behalf of the ColdSpark Shareholders
(as defined therein), on the other hand, are concurrently entering into a
Settlement Agreement and General Release of Claims, dated as of the date hereof
(the “ColdSpark Settlement Agreement”), providing, among other things, for a
reduction, contingent upon the consummation of the Arrangement, in the aggregate
amount of cash owed by the Company to the ColdSpark Shareholders;

WHEREAS, the Shareholders desire to enter into this Agreement to facilitate the
entering into of the Arrangement Agreement and the consummation of the
Arrangement and the other transactions contemplated thereby; and

WHEREAS, at the request of the Company and in reliance upon the execution,
delivery and performance of the Arrangement Agreement and the ColdSpark
Settlement Agreement by the parties thereto, the Shareholders are willing to
accept in the Arrangement cash consideration equal to US $1.291667 per share of
Preferred Stock (as provided in Section 2.3(a) of the Arrangement Agreement)
notwithstanding their right to the Liquidation Preference, but only upon the
terms and subject to the conditions set forth in this Agreement and the
Arrangement Agreement.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:



--------------------------------------------------------------------------------

 

ARTICLE I

ALLOCATION OF CONSIDERATION; RELEASE

Section 1.1 Acceptance of Consideration. The Shareholders hereby agree to accept
in the Arrangement cash consideration equal to US $1.291667 per share of
Preferred Stock (as provided in Section 2.3(a) of the Arrangement Agreement),
which equals an aggregate of US $23,250,006 for the 18,000,000 shares of
Preferred Stock held by the Shareholders, notwithstanding their right to the
Liquidation Preference in accordance with the rights granted to the holders of
the Preferred Stock pursuant to Article I, Section (A)(2)(a), of Schedule A to
the Restated Articles of Continuance of the Company or any rights of the
Shareholders thereunder. Subject to the termination provisions of this
Agreement, each Shareholder hereby irrevocably waives the Liquidation Preference
attached to their respective shares of Preferred Stock as a result of the
Arrangement. For greater certainty, subject to such termination provisions, in
irrevocably waiving the liquidation rights referred to above, each Shareholder
hereby agrees that the amounts paid to it in accordance with the Arrangement
Agreement with respect to its shares of Preferred Stock shall constitute full
and complete consideration for such shares in full satisfaction of any
obligation that the Company, Parent, Acquisition Sub or any other shareholder of
the Company might have with respect thereto and each Shareholder shall not be
entitled to any additional or different portion of the consideration payable in
connection with the Arrangement (or otherwise) from the Company, Parent,
Acquisition Sub or any other shareholder of the Company. The Company shall make
payment of such amounts to the Shareholders as soon as practicable following the
closing of the acquisition of the Company pursuant to (and in accordance with)
the Arrangement Agreement by wire transfer of immediately available funds to
accounts designated by the Shareholders.

Section 1.2 Mutual Release.

(a) The Company, on behalf of itself and each of its predecessors, successors,
assigns, directors, officers, employees, affiliates, representatives or agents
(the “Company Related Parties”), effective upon and subject to the consummation
of the Arrangement, automatically and without any further action on the part of
any party hereto, does hereby unequivocally, irrevocably and unconditionally
release, surrender, acquit and forever discharge (the “Company Release”) each
Shareholder and all of its members, affiliates and partners, and their
respective directors, managing directors, members, partners, agents,
representatives, officers, and employees, including all persons currently or
previously serving as directors of the Company at the request of the
Shareholders (each, a “Shareholder Released Party” and collectively, the
“Shareholder Released Parties”), from any and all actions, causes of action,
claims, suits, covenants, contracts, controversies, agreements, promises,
indemnities, damages, judgments, remedies, demands and liabilities, of any
nature whatsoever, known or unknown, fixed or contingent, in law, at equity or
otherwise (collectively, “Company Claims”), whether direct, derivative or
otherwise, which have been, may be or ever could be asserted against any of the
Shareholder Released Parties, either for itself or otherwise for or on behalf of
any other person or entity against any of the Shareholder Released Parties,
relating to any Company Claims arising out of, relating to or in connection with
(i) all actions taken or omitted to be taken by persons serving as directors of
the Company at the request of any Shareholder, (ii) any Shareholder’s investment
in the Preferred Stock or Common Stock of the Company or other business
relationship with the Company, or (iii) this Agreement, the Arrangement
Agreement

 

2



--------------------------------------------------------------------------------

and the transactions contemplated thereby, whether asserted or claimed prior to,
at or after the date hereof (each, a “Company Released Claim” and collectively,
the “Company Released Claims”); provided, however, that a Company Released Claim
shall exclude any Company Claim to enforce this Agreement or for a Shareholder’s
breach of this Agreement or breach of any agreement between a Shareholder and
Parent. From and after the consummation of the Arrangement, the Company, on
behalf of itself and each of the Company Related Parties, hereby unequivocally,
unconditionally and irrevocably agrees not to, directly or indirectly, initiate
proceedings with respect to, institute, assert or threaten to assert any Company
Released Claim. This Company Release shall constitute a complete defense to any
Company Released Claim. The parties hereby acknowledge and agree that the
execution of this Agreement shall not constitute an acknowledgment of or an
admission by the Company or any Company Released Party of the existence of any
such claims or of liability for any matter or precedent upon which any liability
may be asserted.

(b) Each of the Shareholders, on behalf of itself and each of its predecessors,
successors, assigns, directors, officers, employees, affiliates, representatives
or agents (the “Shareholder Related Parties”), effective upon and subject to the
consummation of the Arrangement, automatically and without any further action on
the part of any party hereto, does hereby unequivocally, irrevocably and
unconditionally release, surrender, acquit and forever discharge (the
“Shareholder Release”) the Company and each of its predecessors, successors,
assigns, directors, officers, employees, affiliates, representatives or agents
(each, a “Company Released Party” and collectively, the “Company Released
Parties”), from any and all actions, causes of action, claims, suits, covenants,
contracts, controversies, agreements, promises, indemnities, damages, judgments,
remedies, demands and liabilities, of any nature whatsoever, known or unknown,
fixed or contingent, in law, at equity or otherwise (collectively, “Shareholder
Claims”), whether direct, derivative or otherwise, which have been, may be or
ever could be asserted against any of the Company Released Parties, either for
itself or otherwise for or on behalf of any other person or entity against any
of the Company Released Parties, relating to any Shareholder Claims arising out
of, relating to or in connection with this Agreement, the Arrangement Agreement
and the transactions contemplated thereby, any Shareholder’s investment in the
Preferred Stock or Common Stock of the Company or other business relationship
with the Company, whether asserted or claimed prior to, at or after the date
hereof (each, a “Shareholder Released Claim” and collectively, the “Shareholder
Released Claims”); provided, however, that a Shareholder Released Claim shall
exclude any Shareholder Claim to enforce the Arrangement Agreement or for the
Company’s breach of this Agreement. From and after the consummation of the
Arrangement, each Shareholder, on behalf of itself and each of the Shareholder
Related Parties, hereby unequivocally, unconditionally and irrevocably agrees
not to, directly or indirectly, initiate proceedings with respect to, institute,
assert or threaten to assert any Shareholder Released Claim. This Shareholder
Release shall constitute a complete defense to any Shareholder Released Claim.
The parties hereby acknowledge and agree that the execution of this Agreement
shall not constitute an acknowledgment of or an admission by any Shareholder or
Shareholder Related Party of the existence of any such claims or of liability
for any matter or precedent upon which any liability may be asserted.

(c) The Company and each Shareholder (each, a “Releasor”), on behalf of itself
and each of its Company Related Parties and Shareholder Related Parties (each, a
“Related Party”),

 

3



--------------------------------------------------------------------------------

as the case may, hereby expressly waives any rights or benefits available under
the provisions of Section 1542 of the California Code, which is quoted as
follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HER SETTLEMENT WITH THE DEBTOR.”

Each undersigned Releasor, on behalf of itself and each of its Related Parties,
fully understands the statutory language of said section and nevertheless elects
to and hereby does release each of the Company Released Parties and Shareholder
Released Parties (each, a “Released Party”), as the case may be, from all claims
it may have against any of them, whether known or unknown, arising from the
subject matter of the Company Release and the Shareholder Release, as the case
may be, and specifically waives any rights which it may have under said section.
Each undersigned Releasor, on behalf of itself and each of its Related Parties,
fully understands that if the facts with respect to this Company Release and
Shareholder Release, as the case may be, are found hereafter to be other than or
different from the facts now believed to be true, it expressly accepts and
assumes the risk of such possible difference in fact notwithstanding any such
differences.

(d) The rights of each Released Party under this Section 1.2 shall be in
addition to any rights such person may have under any agreement of any Released
Party with the Releasor. These rights shall survive consummation of any
acquisition of the Company by Parent and are intended to benefit, and shall be
enforceable by, each Released Party and its, his or her successors, assigns,
heirs, executors and representatives. The obligations of the Related Parties
under this Section 1.2 shall not be terminated or modified in such a manner as
to adversely affect the rights of any Released Party under this Section 1.2
without the prior consent of such affected Released Party.

ARTICLE II

TERMINATION

Section 2.1 Termination. This Agreement (a) may be terminated by the
Shareholders upon written notice to the Company at any time following amendment
of the Arrangement Agreement to alter the amount of any of the consideration
payable thereunder, the structure of the acquisition of the Company pursuant
thereto or Section 6.8 (Directors’ and Officers’ Indemnification and Insurance)
thereof or amendment of the ColdSpark Settlement Agreement, and (b) shall
terminate as to the Company and each Shareholder (automatically and without any
action on the part of any party hereto) upon the earliest to occur of (i) the
mutual written consent of the Company and each of the Shareholders or (ii) the
date of termination of the Arrangement Agreement in accordance with its terms.
From and after any such termination of this Agreement, neither the Company nor
any Shareholder shall have any rights or obligations hereunder and this
Agreement (including the Shareholders’ waiver of the Liquidation Preference
attached to their respective shares of Preferred Stock as provided in
Section 1.1 hereof and the mutual releases set forth herein) shall be null and
void and have no effect. Notwithstanding the foregoing, Article III of this
Agreement shall survive the termination hereof.

 

4



--------------------------------------------------------------------------------

 

ARTICLE III

MISCELLANEOUS

Section 3.1 Amendments, Waivers, etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified, except upon the execution
and delivery of a written agreement executed by each of the parties hereto. The
failure of any party hereto to exercise any right, power or remedy provided
under this Agreement or otherwise available in respect hereof at law or in
equity, or to insist upon compliance by any other party hereto with its
obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

Section 3.2 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by cable,
telecopy, telegram or telex, by registered or certified mail (postage prepaid,
return receipt requested), or by overnight courier, to the respective parties at
the following addresses (or at such other address for a party as shall be
specified by like notice):

If to the Company:

BakBone Software Incorporated

9540 Town Center Drive, Suite 100

San Diego, CA 92121

Attention: General Counsel

Facsimile: (858) 450-9929

If to any Shareholder:

VantagePoint Venture Partners

1001 Bayhill Drive

Suite 300

San Bruno, CA 94066

Attention: General Counsel

Facsimile: (650) 869-6078

Section 3.3 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced because of any rule of law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
adverse to any party to this Agreement. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties hereto as closely as possible in an
acceptable manner to the end that the transactions contemplated hereby are
fulfilled to the fullest extent possible.

 

5



--------------------------------------------------------------------------------

 

Section 3.4 Entire Agreement. This Agreement (together with the Arrangement
Agreement and any agreement between a Shareholder and Parent, to the extent
referred to herein and therein) constitutes the entire agreement among the
parties with respect to the subject matter hereof and supersedes all prior
agreements and undertakings, both written and oral, among the parties, or any of
them, with respect to the subject matter hereof.

Section 3.5 Assignment. This Agreement shall not be assigned by operation of law
or otherwise without the prior written consent of each of the parties.

Section 3.6 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and their respective successors and
assigns and each of the Released Parties, and nothing in this Agreement, express
or implied, other than as provided in Section 1.2, is intended to or shall
confer upon any other person or entity any right, benefit or remedy of any
nature whatsoever under or by reason of this Agreement.

Section 3.7 Mutual Drafting. Each party hereto has participated in the drafting
of this Agreement, which each party acknowledges is the result of extensive
negotiations between the parties.

Section 3.8 Governing Law.

(a) This Agreement shall be governed by and construed in accordance with, the
laws of the State of California without regard, to the fullest extent permitted
by law, to the conflicts of laws provisions thereof which might result in the
application of the laws of any other jurisdiction.

(b) Any dispute, controversy or claim, whether based on contract, tort, statute,
fraud, misrepresentation or any other legal theory (a “Dispute”) arising out of
or relating to this Agreement or any right or obligation under this Agreement,
including as to this Agreement’s existence, enforceability, validity,
interpretation, performance, indemnification, breach or damages, including
claims in tort, and disputes among the parties with respect to any matters
provided for in this Agreement, whether arising before or after the termination
of this Agreement, shall be settled solely and exclusively by confidential
binding arbitration conducted in the San Francisco branch of JAMS (“JAMS”) to be
governed by JAMS’ Commercial Rules of Arbitration that are in existence at the
commencement of the arbitration, as modified by the following provisions of this
Agreement:

(i) The party or parties initiating the arbitration, on the one hand, and the
other parties against whom relief is sought as a result of such arbitration, on
the other, shall together select one neutral arbitrator from the JAMS panel
list; provided, that if they are unable to reach agreement with respect to the
arbitrator, the arbitrator shall be chosen within 10 days after the filing of
the request for arbitration of such Dispute in accordance with the JAMS
appointment rules.

(ii) The arbitration proceedings shall be conducted on an expedited basis in San
Francisco, California. Proceedings in arbitration shall be scheduled to begin no
more than 30 days after the filing of the request for arbitration of such
Dispute and to conclude no later

 

6



--------------------------------------------------------------------------------

than 120 days after the filing of such request. All hearings, unless otherwise
agreed to by the involved parties, shall be held in San Francisco, California.

(iii) The parties to this Agreement who are parties in an arbitration proceeding
shall be permitted to obtain and take discovery, including requests for
production, interrogatories, requests for admissions and depositions, as
provided by the Federal Rules of Civil Procedure; provided that the arbitrator
shall be permitted, in his or her discretion, to set parameters on the timing
and/or completion of this discovery and to order additional pre-hearing exchange
of information, including exchange of summaries of testimony or exchange of
statements of positions.

(iv) The arbitration proceedings and all testimony, filings, documents and
information relating to or presented during the arbitration proceedings shall be
disclosed exclusively for the purpose of facilitating the arbitration process
and for no other purpose.

(v) The parties shall each bear all their own costs, legal fees and expenses,
irrespective of which party is the prevailing party in the arbitration. The
arbitrator shall only be authorized to, and shall only have the consent of the
parties to, interpret and apply the terms and provisions of this Agreement in
accordance with the laws of the State of California. The arbitrator shall not be
authorized to, and shall not, order any remedy not permitted by this Agreement
and shall not change any term or provision of this Agreement, deprive any party
of any remedy expressly provided hereunder or provide any right or remedy that
has not been expressly provided hereunder.

(c) Each party hereto acknowledges and agrees that the activities contemplated
by the provisions of this Agreement are commercial in nature rather than
governmental or public, and therefore acknowledges and agrees that it is not
entitled to any right of immunity on the grounds of sovereignty or otherwise
with respect to such activities or in any action or proceeding arising out of or
relating to this Agreement. Each party hereto, in respect of itself, its agents
and its properties, expressly and irrevocably waives any such right of immunity
that may now or hereafter exist (including any immunity from any legal process,
from the jurisdiction of any court or from any execution or attachment in aid of
execution prior to judgment or otherwise) or claim thereto that may now or
hereafter exist, and agrees not to assert any such right or claim in any such
action or proceeding, whether in the United States or otherwise. The foregoing
waiver of sovereign immunity shall have effect under the Sovereign Immunities
Act of 1976 of the United States of America and is intended to be irrevocable
and not subject to withdrawal for the purposes of such Act.

Section 3.9 Headings. The descriptive headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

Section 3.10 Counterparts. This Agreement may be executed (including by
facsimile or portable document format (pdf)) in separate counterparts, each of
which will be deemed to be an original and all of which taken together will
constitute one and the same agreement.

 

7



--------------------------------------------------------------------------------

 

Section 3.11 Interpretation. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rule of strict construction will be applied against any party. Unless the
context otherwise requires: (a) “or” is disjunctive but not exclusive, (b) words
in the singular include the plural, and in the plural include the singular,
(c) the words “include” and “including,” and variations thereof, shall not be
deemed to be terms of limitation, but rather shall be deemed to be followed by
the words “without limitation,” and (d) the words “hereof”, “herein”, and
“hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement,
and Section references are to this Agreement unless otherwise specified.
Capitalized terms used herein that are not otherwise defined herein shall have
the meanings assigned to such terms by the Arrangement Agreement.

Section 3.12 MUTUAL WAIVER OF JURY TRIAL. THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY
RIGHTS OR REMEDIES UNDER THIS AGREEMENT.

 

8



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Shareholders have caused this Agreement
to be duly executed as of the day and year first above written.

 

BAKBONE SOFTWARE INCORPORATED By:  

/s/ Steve Martin

Name:   Steve Martin Title:   Senior Vice President, Chief Financial Officer and
Interim Chief Executive Officer

SHAREHOLDERS VANTAGEPOINT VENTURE PARTNERS IV (Q), L.P. By: VantagePoint Venture
Associates IV, L.L.C., Its General Partner By:  

/s/ Alan E. Salzman

  Name: Alan E. Salzman,   Managing Member
VANTAGEPOINT VENTURE PARTNERS IV, L.P. By: VantagePoint Venture Associates IV,
L.L.C. Its General Partner By:  

/s/ Alan E. Salzman

  Name: Alan E. Salzman,   Managing Member VANTAGEPOINT VENTURE PARTNERS IV
PRINCIPALS FUND, L.P. By: VantagePoint Venture Associates IV, L.L.C. Its General
Partner By:  

/s/ Alan E. Salzman

  Name: Alan E. Salzman,   Managing Member

 

9



--------------------------------------------------------------------------------

 

Schedule I

Ownership of Capital Stock of the Company by Shareholders

 

Shareholder’s Name

  

Common Stock Owned

  

Series A Preferred

Stock Owned

VantagePoint Venture

Partners IV (Q), L.P.

1001 Bayhill Drive, Suite

300 San Bruno, CA 94066

Attn:   General Counsel

   42 shares    16,294,200 shares

VantagePoint Venture

Partners IV, L.P.

1001 Bayhill Drive, Suite

300 San Bruno, CA 94066

Attn:   General Counsel

   37 shares    1,633,200 shares

VantagePoint Venture

Partners IV Principals

Fund, L.P.

1001 Bayhill Drive, Suite

300 San Bruno, CA 94066

Attn:   General Counsel

   -0-    72,600 shares